Exhibit 10.6

GOLD RESOURCE CORPORATION

2016 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

This Restricted Stock Unit Agreement consists of this Notice of Grant of
Restricted Stock Units (the “Grant Notice”) and the Restricted Stock Unit Award
Agreement immediately following. The Restricted Stock Unit Agreement sets forth
the specific terms and conditions governing Restricted Stock Unit Awards under
the Gold Resource Corporation 2016 Equity Incentive Plan (the “Plan”).  All of
the terms of the Plan are incorporated herein by reference.

 

 

 

Name of Grantee:

 

Total No. of Restricted Stock Units:

 

Grant Date:

 

Vesting Schedule:

[Thirty-three percent (33%) of the Restricted Stock Units shall vest on the
first anniversary of the Grant Date, another thirty-three percent (33%) of the
Restricted Stock Units shall vest on the second anniversary of the Grant Date,
and the final thirty-four percent (34%) of the Restricted Stock Units shall vest
on the third anniversary of the Grant Date (each such date, a “Vesting Date”).] 

 

by executing this RESTRICTED STOCK UNIT AGREEMENT, GRANTEE accepts participation
in the plan, acknowledges that he or she has read and understands the provisions
of this grant NOTICE and the plan, and agrees that this grant NOTICE, the award
agreement AND THE pLAN shall govern the terms and conditions of thIS AWARD.

IN WITNESS WHEREOF, the Company and Grantee have duly executed this Restricted
Stock Unit Agreement, and this Restricted Stock Unit Agreement shall be
effective as of the Grant Date set forth above.

 

 

 





--------------------------------------------------------------------------------

 



 

 

 

___________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GOLD RESOURCE CORPORATION

 

 

By: ___________________________________

 

Print Name: ______________________

 

Its: _____________________________ 

GRANTEE

 

 

                                                                                    

Signature

 

                                                                                     

Print Name

 



2

 

--------------------------------------------------------------------------------

 



RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE GOLD RESOURCE CORPORATION

2016 EQUITY INCENTIVE PLAN

This Restricted Stock Unit Award Agreement (this “Agreement”) is between Gold
Resource Corporation, a Colorado corporation (the “Company”) and the individual
(the “Grantee”) identified in the Notice of Grant of Restricted Stock Units (the
“Grant Notice”), and is effective as of the date of grant referenced in the
Grant Notice (the “Grant Date”).  This Agreement supplements the Grant Notice to
which it is attached, and, together, with the Grant Notice, constitutes the
“Restricted Stock Unit Agreement” referenced in the Grant Notice.

RECITALS

A. The Board of Directors of the Company (the “Board”) has adopted and the
shareholders have approved the Gold Resource Corporation 2016 Equity Incentive
Plan (the “Plan”) to promote the success an enhance the value of the Company by
linking the personal interests of the Plan’s participants to those of the
Company’s shareholders by providing such individuals with an incentive for
outstanding performance.

B. The Compensation Committee of the Board has approved the grant of Restricted
Stock Units to Grantee pursuant to Section 8.2 of the Plan.

C. To the extent not specifically defined in this Agreement, all capitalized
terms used in this Agreement shall have the meaning set forth in the Plan.

D. In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Grantee agree as follows:

AGREEMENT

1. Grant of Restricted Stock Units.  Subject to the terms of this Agreement and
Section 8.2 of the Plan, the Company grants to Grantee the aggregate number of
Restricted Stock Units specified in the Grant Notice.

2. Vesting of Restricted Stock Units.  Subject to Grantee’s continued employment
(or service) with the Company, the Restricted Stock Units shall vest and become
nonforfeitable according to the vesting schedule set forth in the Grant Notice.

3. Payment of Restricted Stock Units.  The Restricted Stock Units that become
vested and nonforfeitable pursuant to Section 2 above will be paid in whole
unrestricted and fully transferable shares of Stock within 30 days of each
Vesting Date identified in the Grant Notice.



3

 

--------------------------------------------------------------------------------

 



4. No Shareholder Rights.  During the restriction period and until the date of
payment of Restricted Stock Units pursuant to Section 3, the Grantee will not
have any of the rights of a shareholder of the Company with respect to the
Restricted Stock Units.

5. Withholding.  As described in Article 15 of the Plan, the Company shall have
the right to deduct or withhold, or to require Grantee to remit to the Company,
an amount necessary to satisfy any federal, state or local taxes (including
Grantee’s FICA obligation) as are required by law to be withheld with respect to
the Restricted Stock Units granted pursuant this Agreement.

6. No Right to Continued Employment (or Service). This Agreement shall not be
construed to confer upon Grantee any right to continue employment (or service)
with the Company and shall not limit the right of the Company, in its sole and
absolute discretion, to terminate Grantee’s employment (or service) at any time.

7. Administration.  This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Committee in accordance with the terms of and as provided in the Plan.  The
Committee shall have the sole and complete discretion with respect to all
matters reserved to it by the Plan and decisions of the Committee with respect
thereto and to this Agreement shall be final and binding upon Grantee and the
Company.  In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control.

8. Adjustments.  The number of shares of Stock subject to the Restricted Stock
Units issued to Grantee pursuant to this Agreement shall be adjusted by the
Committee pursuant to Section 5.4 of the Plan, in its discretion, in the event
of a change in the Company’s capital structure.

9. Copy of Plan.  By the execution of this Agreement, Grantee acknowledges
receipt of a copy of the Plan.

10. Governing Law.  This Agreement shall be interpreted and administered under
the laws of the State of Colorado.

11. Amendment.  Except as otherwise provided in the Plan, this Agreement may be
amended only by a written agreement executed by the Company and Grantee.  The
provisions of this Agreement may not be waived or modified unless such waiver or
modification is in writing and signed by a representative of the Committee.

12. Clawback.  Pursuant to Section 13.7 of the Plan, every Award issued pursuant
to the Plan is subject to potential forfeiture or “clawback” to the fullest
extent called for by applicable federal or state law or any policy of the
Company.  By accepting this Award, Grantee agrees to be bound by, and comply
with, the terms of any such forfeiture or “clawback” provision imposed by
applicable federal or state law or prescribed by any policy of the Company.

13. Section 409A Compliance. The Restricted Stock Units, if any, that become
payable pursuant to this Notice may be considered “nonqualified deferred
compensation” that is subject to the requirements of Section 409A of the
Code.  The Company intends, but does not and cannot warrant or guaranty, that
the Restricted Stock Units will be paid in compliance with Section 409A of the
Code or an applicable exception.  Neither the time nor the schedule of the
payment of

4

 

--------------------------------------------------------------------------------

 



the Restricted Stock Units may be accelerated or subject to a further deferral
except as permitted pursuant to Section 409A of the Code and the applicable
regulations.  Payment of the Restricted Stock Units may be delayed only in
accordance with Section 409A of the Code and the applicable
regulations.  Grantee may not make any election regarding the time or the form
of the payment of the Restricted Stock Units.  This Notice shall be administered
in compliance with Section 409A of the Code or an exception thereto and each
provision shall be interpreted, to the extent possible, to comply with Section
409A of the Code and the applicable regulations.

MANY OF THE PROVISION OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR PERTINENT
PROVISIONS OF THE PLAN.  TO THE EXTENT THAT THIS AGREEMENT IS SILENT ON AN ISSUE
OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN PROVISIONS
SHALL CONTROL.

 

 

 

 

 

5

 

--------------------------------------------------------------------------------